Case 1:17-cr-00548-PAC Document 270 Filed 01/24/20 Page1of1

 

Southern District
Fed eral Defenders 52 Duane Street-10th Floor, New York, N'Y 10007
OF NEW YORK, INC. Tel; (212) 417-8700 Fax: (212) 571-0392
David E. Patton Southern District of New York

Jennifer L. Brown

Executive Director
Attomey-in-Charge

January 24, 2020 Pe
» int Joga

By ECF
by fog ie

Hon. Paul A. Crotty “d chy, 4 Ujudd Cy Conf Pa!
Judge, United States District Court i AA, J \ so /
Southern District of New York duh Ahi (rival fu hes Rein prrgtlira
500 Pearl Street f “ / Z ‘ i i
New York, New York 10007 (‘te th bin pee iy htt tebd & Pratite .

fet 4 te pnb. Saale Me
Dear Judge Crotty, far [olin

Lf. ak wad uf Ad ¥
& hey pili vrfl by ha OF lid fF “
During the final pretrial conference today, in response to the defendant’s request for Mr. i wba

. - . Ay wdett
Schulte’s personnel file, the government informed the court that it had produced the file to the bu hula

defense. As ordered by the Court, the government informed the defense by electronic mail that Lt /) Abed!

ee ‘
a

information located in the government’s letter to the defense dated Keo 2020, Areview yj}!

of the documents in this bates range does not comport with what a personnel Tile would normally

its production of the personnel file consisted of documents stamped JAS_014461-6 ( and the d py f iff eh

contain. Additionally, production of the PARs is simply a subset of a personnel file. To simply
matters, we ask the Court to order the government to simply confirm that they have provided to

the defense the entirety of the Mr. Schulte’s personnel file as they received it from the CIA.

Finally, we renew our request for the personnel file for the co-worker who had a work
related dispute with Mr. Schulte. The government and the CISO have forbidden us to investigate
CIA employees; one cannot investigate a case involving CIA employees without attributing the
name to an agency, As a result, the personnel files take on an importance not encountered in

other criminal cases.
Respectfully submitted,

/s/Sabrina Shroff & Edward Zas
iY Attorneys for Joshua A. Schulte

 
